Appeal from an order denying appellant’s application to modify a judgment of separation so as to increase the support for herself and the infant son of the marriage from $34 a week to $60 a week, and for a counsel fee in connection with said application. The other son of the parties has attained his majority and is attending a medical school. Respondent, who has a take-home pay of $105 a week, is paying for this son’s tuition and support at the rate of approximately $40 a week. Order affirmed, without costs. No opinion. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.